Citation Nr: 0836210	
Decision Date: 10/22/08    Archive Date: 10/27/08

DOCKET NO.  05-40 205	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri



THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel




INTRODUCTION

The veteran had active service from June 1966 to March 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2005 decision by the RO which 
denied service connection for PTSD.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.  


REMAND

Service connection for PTSD requires: (1) medical evidence 
diagnosing the condition, (2) credible supporting evidence 
that the claimed, in-service stressor actually occurred, and 
(3) a link, established by medical evidence, between current 
symptomatology and the claimed, in-service stressor.  

Service connection for PTSD was denied by the RO on the basis 
that the veteran did not provide sufficiently detailed 
information concerning his traumatic experiences in Vietnam 
which could be used to verify his alleged stressors through 
appropriate channels.  The veteran was informed in the 
January 2006 supplemental statement of the case (SSOC) that 
his reported stressors were considered anecdotal in nature 
and incapable of verification, and that he needed to provide 
more detailed information.  

In a statement received in October 2007, the veteran provided 
additional detailed information concerning his alleged 
stressors.  Specifically, the veteran reported that a mess 
hall was hit by an incoming round and that two soldiers were 
injured in March 1968.  He also reported that a chopper was 
destroyed and six men were injured during a mortar attack in 
June 1968.  

Moreover, the service records showed that the veteran's 
primary military specialty was that of a hospitalman, and 
that he was trained as a hospital corpsman and in field 
medical service.  Although the service records seem to 
indicate that the veteran worked in transportation while in 
Vietnam, they also showed that he participated in two 
military operations and provided direct support against 
insurgent Communist (Viet Cong) forces in April and May 1968.  
Some of the veteran's reported stressors involved assisting 
in the treatment of wounded personnel.  In this regard, the 
records showed that the veteran was recommended for 
advancement to Hospitalman Second Class in November 1968.  It 
is logical to assume that a promotion to hospitalman would 
not be recommended unless the individual showed some degree 
of expertise in that particular field; knowledge which could 
only come with experience.  Thus, it is reasonable to assume 
that the veteran performed some duties in his primary 
occupational specialty of a hospitalman while he was in 
Vietnam.  

Also, the veteran's personnel records show that in December 
1967, he was authorized to wear the Vietnam Service Medal 
with Fleet Marine Force Combat Operations Insignia by virtue 
of his service with the 9th Motor Transport Battalion of the 
3rd Marine Division.  This insignia indicates that either the 
veteran, or his unit, participated in combat operations.  The 
personnel records go on to list numerous operations the unit 
participated in beginning on that date in December 1967.

Under the circumstances, the Board finds that the veteran's 
military specialty as a hospitalman plus the personnel 
records indicating that, at a minimum, he served with a unit 
in Vietnam that participated in several combat operations 
satisfies the criteria for element (2), and is sufficient to 
establish the occurrence of a stressor.  Although the 
evidence of record includes a diagnosis of PTSD, the 
assessment was rendered by an assistant nurse practioner 
based on a description of symptoms alone.  The veteran has 
never been afforded a VA psychiatric evaluation.  Therefore, 
the Board finds that a comprehensive psychiatric evaluation 
should be undertaken.  

In light of the discussion above, and to ensure full 
compliance with due process requirements, it is the decision 
of the Board that further development is necessary prior to 
appellate review.  Accordingly, the claim is REMANDED to the 
RO for the following action:  

1.  The veteran should be afforded a VA 
psychiatric examination to determine if 
he has PTSD under the criteria in DSM IV.  
Prior to the examination, the claims 
folder and a copy of this remand must be 
made available to the examiner for 
review, and a notation to the effect that 
this record review took place should be 
included in the report.  All appropriate 
testing should be undertaken in 
connection with the examination, to 
include psychological testing.  

If PTSD is diagnosed, the examiner should 
clearly identify the specific events 
which are considered stressors supporting 
the diagnosis, and fully explain why the 
stressors are considered sufficient under 
DSM-IV.  If the examiner is only able to 
theorize or speculate as to this matter, 
he or she should so state.  The examiner 
should describe all findings in detail 
and provide a complete rationale for all 
opinions offered.  The findings should be 
typed or otherwise recorded in a legible 
manner for review purposes.  

2.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications must be associated with the 
claims folder.  The veteran is hereby 
advised that failure to report for a 
scheduled VA examination without good 
cause shown may have adverse effects on 
his claim.  

3.  After the requested development has 
been completed, the AMC should 
readjudicate the merits of the claim 
based on all the evidence of record and 
all governing legal authority, including 
the VCAA and implementing regulations, 
and any additional information obtained 
as a result of this remand.  If the 
benefits sought on appeal remain denied, 
the veteran and his representative should 
be furnished a Supplemental Statement of 
the Case and given the opportunity to 
respond thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if in order.  The Board intimates no opinion 
as to the ultimate outcome of this case.  The veteran need 
take no action unless otherwise notified.  The veteran has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).  

_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).  

